Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, Years Ended December 31, Earnings, as defined: Income from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 1 2 Distributed income from equity method investments 7 1 3 1 Total fixed charges as below Less: Capitalized interest 11 30 43 57 55 23 Preferred security distributions of subsidiaries on a pre-tax basis 6 21 24 27 23 24 Interest expense and fixed charges related to discontinued operations 3 12 15 16 39 38 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest on long-term debt $ Interest on short-term debt and other interest 14 46 34 28 35 13 Amortization of debt discount, expense and premium - net 15 15 12 8 11 Estimated interest component of operating rentals 11 39 42 22 21 29 Preferred securities distributions of subsidiaries on a pre-tax basis 6 21 24 27 23 24 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (a) $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (b) (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
